IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MALCOLM J. SCRIBNER,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1567

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 1, 2014.

An appeal from the Circuit Court for Bay County.
Shane Vann, Judge.

Malcolm J. Scribner, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.